Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 26, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  158225 & (42)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158225
                                                                    COA: 338299
                                                                    Oakland CC: 2014-249733-FC
  FRANK EARL TYSON,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the June 19, 2018 judgment of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE the Court of Appeals judgment declining to consider the defendant’s challenge
  to the proportionality of his departure sentence. Under People v Steanhouse, 500 Mich.
453, 476 (2017), that court must review the departure sentence for an abuse of discretion,
  i.e., engage in a reasonableness review for an abuse of discretion informed by the “principle
  of proportionality.” We REMAND this case to the Court of Appeals for plenary review of
  the defendant’s claim that his sentence was not reasonable and proportionate.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 26, 2019
         b1118
                                                                               Clerk